Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.

Claim Status
Claims 1-9, 12-20, and 26-32 are currently pending and are presented for examination on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/14/2022 and 6/28/2022 were filed after the filing of a first office action on the merits after an RCE.  As such, the submission is in compliance where adjoined by the appropriate fee. See, 37 CFR 1.97.   The information disclosure statements are being considered by the examiner, accordingly.

Claim objection
The second added limitation (“the training data based on the controller organizing the historical data . . . from the data inputs”) is hard to understand.  Is there a term missing?  Can the intended scope captured be better recited  (“training data is prepared as a result of 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 12-20, and 26-32 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-9, 12-20, and 26-30 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps recited in the claims are directed towards allocating resources to plural machines or system components that include a compute task requirement, network task requirement, or an energy consumption task requirement.  It is a long-standing commercial practice for enterprises to include various computing, networking and energy consumption requirements, and to allocate resource(s) to these tasks accordingly.  For example, a fleet of computers undergoing a crypto-mining exercise, a fleet of trucks, etc. all include “a task requirement, network task requirement, and/or an energy consumption task requirement.”  Humans have long sought to allocate these tasks, in the most cost efficient and/or productive manner.  As such, under the 2019 PEG, and Alice Corporation, the claimed invention includes an abstract idea.  Applicant has not traversed, by stating which of the recited steps connote an innovative concept.
Under step 2a-prong 2, the independent and dependent claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure (including the use of artificial intelligence, machine learning, IoT, etc.)), the specific resources applied, etc.) offered merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), instruct the public to apply the method across generic computing technology, and/or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).  Supplanting human brain function with generic computing technology is insufficient to cure patent ineligibility, by itself.  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements (adaptively improving the distribution of resources, a controller, circuit, artificial intelligence, limiting to a specific environment such as spectrum allocation or energy credits, etc.) offered by the independent and dependent claims either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.

Response to remarks
Applicant’s remarks submitted on 6/28/2022 have been considered, but are not persuasive where rejections/objections are maintained.  The amendment adds the method steps of collecting data from inputs including IoT . . . preparing training data from historical data by organizing and de-duplicating the historical data . . . determining relationship between data inputs and at least one task . . . determining which data inputs will predict the amount of resources needed to service at least one task . . . determining the amount of resource based on the predictive data inputs.   All of which have previously been performed by humans, as a part of the abstract idea (de-duplicating may be extraneous (i.e., not necessary) to the abstract idea, but it is not novel.  Where traversing, Applicant is asked to specify which of these steps introduce an innovative concept.   The amendment does overcome the prior art rejections however, because the claims would now require additional reference to modify the existing combination, in order to read upon the added limitations.  As such, the § 103 rejection has been withdrawn.
New claims add the use of a time delay neural network (TDNN), which is generic computing technology at the time of filing, and recites determination of favorable timing, which fails to offer an innovative concept (humans have long determined favorable timing).  Again, using machine learning to perform tasks that humans have long performed, in and of themselves, fails to cure patent ineligibility. 
As previously stated, the § 101 rejection is maintained because the claims continue to recite inventions including an abstract idea under the 2019 PEG and Alice Corporation.  That is to say resource allocation to a fleet of machines, e.g., trucks, computers, etc. have long been performed in order to improve profitability.  As Budike and other references show, it has long been a practice to adaptively improve an output or resource allocation of a fleet of machines.  As per the new claims, merely performing the method more efficiently using generic computing technology fails to recite a practical application.  An API is generic computing technology.  Using data and sensor data from an Internet of Things data source also fail to recite an innovative concept by itself.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM J JACOB/Examiner, Art Unit 3696